DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on March 10, 2022. Claims 1, 4-11, and 13-18 are amended; claims 3 and 12 are canceled.
The applicant contends: 
(1) Neither unit 41 nor electromagnets U1-U4 of Kato I correspond to the claimed “movable magnetizing yoke.” This is because these features do not magnetize Kato’s permanent magnets (60); rather, they regulate the height of the protection disk (15) (pp. 10-11). 
(2) Neither unit 41 nor electromagnets U1-U4 move between standby and magnetizing positions. Rather, these features do not move at all (p. 12).
In response,
(1) The examiner understands the claimed act of “magnetizing a magnet” as a matter of intended use. An electromagnet, when properly oriented, is inherently capable of magnetizing a permanent magnet whose field strength may have diminished due to temperature effects. It is the position of the Office that Kato’s electromagnets are sufficiently oriented in relation to the permanent magnets to achieve this effect, as is evidenced by the fact that said electromagnets already generate repulsive and attractive forces vis-à-vis said permanent magnets.
(2) The previous Office letter acknowledges that Kato’s electromagnets (97, U1-U4) are stationary in the embodiment of Figure 10. It was also noted that alternative embodiments contemplate the repositioning of various magnets as a means to regulate attractive and repulsive forces (Figs. 8-9). It is the position of the Office that this strategy could be integrated within the embodiment of Figure 10 to achieve similar objectives. 
The examiner also notes that the claim set does not define either the “standby position” or the “magnetizing position” in relation to any structural point of reference. As such, the distance between the two positions may well be negligible. Given a prior art embodiment which regulates attractive and repulsive forces via the application of current, a subsequent embodiment which regulates the same forces by moving the yoke a potentially frivolous distance does not constitute a patentable advance.
The rejections are maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “apparatus” and “mechanism,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “magnetic gear mechanism” of claims 1, 5-6, 8-9, and 13;
The “rotation mechanism” of claim 6;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The magnetic gear mechanism (40) will be interpreted as a driving gear (5) and a driven gear (4) in accordance with paragraph [0033] of the specification.
The rotation mechanism (23) will be interpreted as a drive motor in accordance with paragraph [0034].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 has been amended to specify a “magnetic gear mechanism driven by permanent magnets.” Firstly, it is unclear if the recited “permanent magnets” serve to define the “magnetic gear mechanism,” thereby removing the latter from the confines of 112(f), or if said magnets are distinct from the mechanism. The syntax would imply that the magnets are distinct, i.e., the magnets act upon the mechanism, whereas a thing cannot act upon itself. Further, it should be noted that a drive motor (53), not a magnet, actuates the magnetic gear mechanism. To advance prosecution, the examiner will accept the prior art disclosure of a permanent magnets which contribute to the driving of a gear as satisfying the contested limitation, whereby said magnets are not a constituent of the gear mechanism.
Claim 9 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite. Claim 9 recites first and second magnets which execute the driving of the magnetic gear mechanism. However, this act was previously attributed to the “permanent magnets” of claim 1, thereby overdetermining the phenomenon. The relationship between the first and second magnets of claim 9 and the permanent magnets of claim 1, then, is indeterminate. Are the first and second magnets members of the larger class of permanent magnets, for instance? Clarification is required. To promote compact prosecution, the examiner will consider the first and second magnets of claim 9 as two of the permanent magnets of claim 1. The examiner suggests incorporating the features of the magnetic gear mechanism of claim 9 into claim 1 to resolve the question of which magnets drive which components of the gear mechanism.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, US 2016/0096205.
Claim 1: Kato discloses a magnetic drive apparatus having a magnetic gear mechanism that comprises first (60) and second (U1-U4) magnets ([0144], Fig. 10). In addition, the reference provides a magnetic yoke, which may be taken as either unit 41 or any one of electromagnets U1-U4, configured to magnetize the magnet (60) of the drive mechanism [0145-0150]. By applying current to said electromagnets, the magnetic force of a proximate permanent magnet will be enhanced. Necessarily, a holder supports the yoke, yet in the embodiment of Figure 10, the yoke is stationary while the magnet (60) is movable. In other embodiments, however, like Figures 8 and 9, the yoke is adjustable in the vertical direction to regulate its proximity to said magnet [0137]. Given that Kato has already established the precedent of a movable magnetizing yoke holder, it would have been obvious to integrate this feature within the embodiment of Figure 10 to finely adjust the relative position of the yolk and magnet which, in turn, allows for the fine adjustment of magnetic force. A position nearer to the permanent magnet may be deemed the “magnetizing position,” and a position farther may be deemed the “standby position.” 
Claim 2: As depicted by Figure 10, the yoke (41) faces the magnet (60).
Claim 4: Kato avails an array of detectors – controller 40, camera 123, and line sensor 122 – which cooperate to determine magnetic force [0152-0153].
Claim 5: Kato provides a controller (40) which regulates the operations of the magnetizing yoke [0149].
Claims 6, 13: Kato’s apparatus comprises a processing chamber and rotary table (2) [0079].
Claim 7: Kato’s system executes substrate processing.
Claim 14: Kato’s system includes a nozzle (31) capable of supplying a gas, and said system may be considered a “film forming apparatus.”
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Kato, US 2018/0037990, hereafter Kato II.
Claims 8, 11: Kato I provides a single substrate mounting region. However, other processing systems availing magnetic drive mechanisms are known in the art. Kato II, for instance, employs permanent magnets (31, 32) to facilitate the rotation of a series of mounting regions (2) arranged along the circumferential direction of a rotary table (1) ([0034], Fig. 1). It would have been obvious to integrate the magnetic drive mechanism of Kato I within a film forming apparatus like that shown by Kato II to promote the predictable result of rotating a susceptor. 
Claims 9-10: Kato I provides a first magnet (60) installed on a member (61) extending downwardly from a bottom surface of a substrate mounting region. As shown by Figure 9, a driving gear (111) orients a second magnet (67) to face the first in a non-contact manner, thereby begetting a rotary effect.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716